                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

UNDRAY KNIGHTEN,                                   )
                                                   )
                              Plaintiff,           )
                                                   )
                         v.                        )        No. 2:19-cv-00253-JRS-DLP
                                                   )
LISA WOLFE,                                        )
                                                   )
                              Defendant.           )


  ENTRY SCREENING COMPLAINT, DISCUSSING MOTION FOR TEMPORARY
 RESTRAINING ORDER AND MOTION TO PROCEED IN FORMA PAUPERIS, AND
                DIRECTING FURTHER PROCEEDINGS

       The court, having considered the above action and the matters which are pending, makes

the following rulings:

       1.      This action began when Chief Judge Magnus Stinson severed one claim from a

pleading Mr. Knighten filed in case number 2:19-cv-00229-JMS-DLP. See dkt. 1. That pleading

was filed as the complaint in this action, but nearly the entire complaint concerned the claims

proceeding in the other case. See dkt. 2. Mr. Knighten was given until July 5, 2019, to file an

amended complaint that discussed only his claims concerning delays in receiving his medication.

See dkt. 7. The plaintiff failed to file an amended complaint by the July 5, 2019 deadline. The

Court granted the plaintiff another opportunity to file an amended complaint by September 3, 2019.

See dkt. 9.

       On September 4, 2019, the plaintiff filed an amended complaint that is similar in all

respects to the original complaint. However, the Court will screen the plaintiff’s complaint for

claims related to Ms. Wolfe.
       Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court has an

obligation under 28 U.S.C. § 1915A(a) to screen his complaint before service on the defendant.

Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of the

complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

       The plaintiff alleges that Nurse Wolfe was deliberately indifferent to the plaintiff’s medical

needs when she delayed ordering his medication each month, requiring the plaintiff to file regular

grievances. Dkt. 14 at 13, 14. The plaintiff seeks monetary relief.

       The constitutional provision implicated by the plaintiff’s claim is the Eighth Amendment’s

proscription against the imposition of cruel and unusual punishments. Helling v. McKinney, 113

S. Ct. 2475, 2480 (1993) (“It is undisputed that the treatment a prisoner receives in prison and the

conditions under which he is confined are subject to scrutiny under the Eighth Amendment.”). In

order for an inmate to state a claim under § 1983 for medical mistreatment or the denial of medical

care, the prisoner must allege “acts or omissions sufficiently harmful to evidence deliberate

indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). Deliberate
indifference exists only when an official “knows of and disregards an excessive risk to an inmate's

health; the official must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.” Farmer v. Brennan,

511 U.S. 825, 837 (1994) (construing Estelle).

       Applying the screening standard to the factual allegations in the complaint, the plaintiff’s

Eighth Amendment deliberate indifference claim against Ms. Wolfe shall proceed.

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendant Wolfe

in the manner specified by Fed. R. Civ. P. 4(d). Process shall consist of the complaint (docket 14),

applicable forms (Notice of Lawsuit and Request for Waiver of Service of Summons and Waiver of

Service of Summons), and this Entry.

       2.      On September 4, 2019, the plaintiff also filed a motion for temporary restraining

order and preliminary injunction. See dkt. 10. The plaintiff’s motion is dated May 24, 2019, and

the plaintiff asks to be transferred from the Wabash Valley Correctional Facility to the Indiana

State Prison. The requested relief was granted in case number 2:19-cv-00229-JMS-DLP. For the

foregoing reasons, the plaintiff’s motion for temporary restraining order and preliminary

injunction, dkt. [10], is denied as moot.

       3.      The plaintiff’s motion for leave to proceed in forma pauperis, dkt. [15] is denied

as moot because the relief sought was previously granted. See dkt. 15.

       IT IS SO ORDERED.


       Date:   9/6/2019
Distribution:

UNDRAY KNIGHTEN
111206
INDIANA STATE PRISON
INDIANA STATE PRISON
Electronic Service Participant – Court Only


Nurse Wolfe
Wabash Valley Correctional Facility
6908 S. OLD U.S. HIGHWAY 41
CARLSILE, INDIANA 47838

Courtesy copy to:

Douglass R. Bitner
KATZ KORIN CUNNINGHAM, P.C.
The Emelie Building
334 North Senate Avenue
Indianapolis, IN 46204
